DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As no foreign priority or domestic benefit has been requested by the Applicant, this application’s effective filing date is its actual filing date of 2 Dec 19.
Election/Restrictions
A restriction/election requirement was made on 11 Feb 22 between inventions described by (A) encompassing at least the subject matter found in original Claims 1-11, (B) encompassing at least the subject matter found in original Claims 12-16, and (C) encompassing at least the subject matter found in original Claims 17-20.  Applicant’s response dated 9 Mar 22 included an election without traverse of invention (A) encompassing at least the subject matter found in original Claims 1-11.  As this election was made without traverse, this restriction/election requirement is hereby made FINAL, and thus only originally filed Claims 1-11 will be examined herein, with all other claims drawn to non-elected inventions that have been withdrawn by the Applicant.
Information Disclosure Statement
Examiner has considered the IDS submitted on 2 Dec 19.
Claim Interpretation
Firstly, Claims 3-4 and 6-10 each utilize the term “aerial drone”.  While Applicant may be their own lexicographer (see MPEP 2173.05(a)III), the specification of this application clearly states in Paragraph 30 “Although the various embodiments described herein are discussed with respect to drones or aerial vehicles 101 operating in the airspace above the ground, it is contemplated that the embodiments are applicable to any ”  This clearly indicates that Applicant is defining “aerial drone” to simply mean what one of ordinary skill in the art would instead generally call “vehicle”, which is contrary to the standard understood meaning for “aerial drone” as is old and well known within the art.  As such, the term “aerial drone” is being interpreted by the Office according to the specification’s defined meaning, which is as if it read “vehicle” rather than “aerial drone”.   While not required, since this is contrary to the standard understood far more narrow meaning for “aerial drone” as used in the claims, it is suggested that Applicant amend the term “aerial drone” whenever used in the claims to become “vehicle” (or “drone”), or else delete the definition given in the specification (i.e. Paragraph 30) explaining that the word “aerial drone” is defined to instead mean “vehicle”.  Appropriate corrections are suggested but not required.
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder (i.e. “instrument”, “local component”) that are coupled with functional language (i.e. “drone-disabling”, “calculate(d)”) without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are: (a) “a drone-disabling instrument” (which may be interpreted to read as though it says “an instrument configured to disable a drone”), per Claims 1-4, 7-9, and 11, and (b) “the real time routing instruction is calculated by a 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based on the specification, Examiner points to Paragraphs 28, 30, and 33 for possible interpretations of (a) “instrument”, which appears to be described by a series of “for example” lists that are sometimes open-ended “e.g. a slingshot, a gun, etc.”, “e.g. fireworks, etc.”, “e.g. non-made or naturally occurring instruments such as but not limited to animals who may attack or disable a drone or aerial vehicle”, “e.g. large birds”, “e.g. any instrument capable of attacking, disabling, etc. a vehicle as it travels”, “e.g. bows and arrows, lasers, etc.”, and “e.g. 21-gun salutes at funerals, sporting events such as biathlons, etc.”).  As such, there is not a definitive structure or definitive list of possible structures for said “instrument”, and thus the open-ended indefinite nature of the “list” provided in the specification render the claims that use this term as indefinite under 35 USC 112(b).  Additionally, based on the specification, Examiner further points out that there is no clear structure for (b) “local component of the aerial drone”, which thus also renders the claims that use this term as indefinite under 35 USC 112(b).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structures to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structures to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claim 1 is directed toward a method (as are dependent Claims 2 and 11).  Therefore, Claims 1-2 and 11 are directed to a statutory category of invention under Step 1.
a method comprising:
receiving map data indicating a spatial concentration of a drone-disabling instrument over a geographic area (a person’s mind may serve as a means for receiving any type of data from sensory inputs and/or memory, including map data indicating a spatial concentration of a drone-disabling instrument over a geographic area);
generating a map data layer of a geographic database based on the spatial concentration (a person’s mind may serve as a geographic database and/or a means for generating any type of new data, based on thinking about existing data already known and/or within memory, including generating a map data layer of a geographic database based on a spatial concentration of a drone-disabling instrument over a geographic area already received as map data);
providing the map data layer as an output; and (per independent Claim 1) (a person’s mind may serve as a means for providing any type of new data generated within it, based on the mind being able to control its host body’s mouth and/or hands for speaking, drawing, writing, typing, signaling etc. that would be representative of the new data generated within it, including providing a generated map data layer of a geographic database based on a spatial concentration of a drone-disabling instrument over a geographic area already received as map data)
retrieving real-time data, historical data, or a combination thereof indicating the spatial concentration of the drone-disabling instrument, wherein the spatial concentration is based on the real-time data, the historical data, or a combination thereof; and (per dependent Claim 2, dependent on independent Claim 1) (a person’s mind may serve as a means for retrieving any type of data from sensory inputs and/or memory, including real-time data (i.e. from sensory inputs) and/or historical data (i.e. from memory) indicating a spatial concentration of a drone-disabling instrument over a geographic area)
wherein the spatial concentration is determined based on at least one of: ownership data indicating a number of owners of the drone-disabling instrument in the geographic area; crime data indicating a number of crimes committed using the drone-disabling instrument in the geographic area; sales data indicating a number of sales of the drone-disabling instrument in the geographic area; and event data indicating a presence of or a number of events in which the drone-disabling instrument is used in the geographic area; (per dependent Claim 11, dependent on independent Claim 1) (a person’s mind may serve as a means for receiving any type of data from sensory inputs and/or memory, including ownership data, crime data, sales data, and/or event data, that alone or in combination indicate a spatial concentration of a drone-disabling instrument over a geographic area).
Under Step 2A, Prong One, independent Claim 11 recites a series of method steps.  But other than reciting the method steps by function (i.e. receiving/retrieving data, generating data based on the received/retrieved data, and providing the generated data as an output), there are no specific structures described to carry them out, so nothing in this claim precludes these method steps from being directed toward certain mental processes.  Therefore, independent Claim 11 recites a judicial exception of an abstract idea.  Additionally, dependent Claims 2 and 11 only bring in further embellishments of the previously mentioned method steps that may too be equated to the human mind.  For example, dependent Claim 2 only further defines the data retrieved/received to be one or more of real-time data and historical data, but also does not require any structures for carrying out the claimed method steps, and dependent Claim 11 only further defines the data retrieved/received to be one or more of ownership data, crime data, sales data, and event data, but also does not require any structures for carrying out the claimed method steps.  It should be further noted that even if these particular claims were amended to define structure for carrying out the claimed method steps, (1) generically claimed computing structures will be insufficient in overcoming this rejection, as the human mind may be considered analogous to generic computing structures, (2) data “retrieval”/”reception” may be considered insignificant pre-solutionary activity, and (3) “providing” data (and/or data “output”) following a data analysis may be considered insignificant post-solutionary activity.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, even if limiting the use of the idea to one particular environment employing generic computer functions to execute the abstract idea, this will not add significantly more than the judicial exception, and limiting the use of the abstract idea to a particular environment or field of use, such as the realm of computers, cannot provide an inventive concept.  Therefore, Claims 1-2 and 11 are not patent eligible.
It should be noted that the above rejection does not pertain to dependent Claims 3-10, as dependent Claim 3 includes the step of “routing an aerial drone over the geographic area based on the map data layer”, and Claims 4-10 are all at least dependent upon dependent Claim 3.  Routing an aerial drone over the geographic area based on the map data layer is sufficiently more than the above mentioned abstract idea/judicial exception.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-9, and 11 (and Claims 5 and 10 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize one or more terms that have been interpreted under 35 USC 112(f) (either “instrument” and/or “local component”), despite the specification not providing clear definitive structure for these terms.  As such, their use renders the associated claims that utilize these terms as indefinite (due to lack of definite structure describing one or more required elements).  Appropriate corrections are required.  For purposes of compact prosecution, Examiner is treating “instrument” to mean anything that can feasibly disrupt or damage a vehicle (to include wind, weather, heat, objects, terrain, etc.), and Examiner is interpreting “local component” to mean any computing component that could be in operable communication with a vehicle.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim uses “or” in regards to three options starting with “a predicted damage level to the aerial drone” but then makes the routing dependent upon having said predicted damage level.  As written, the limitation does not specify that “a payload of the drone” and/or “a combination thereof” are also specific to “a predicted damage level” (as is clear for the first “aerial drone” option).  For purposes of compact prosecution, Examiner is interpreting this limitation to instead read along the lines of “wherein the data model further indicates a predicted damage level to (a) the aerial drone, (b) a payload of the drone, or (c) a combination of (a) and/or (b), that is calculated to be inflicted by the drone-disabling instrument, and wherein the routing is further based on the predicted damage level”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Itabashi et al. (US 2017/0200376, published 13 Jul 17), herein “Itabashi”.
Regarding Claim 1 (Independent), Itabashi discloses a method (“a method of setting a travel path of a movable body”, Paragraph 12) comprising:
receiving map data (“controller 14 may acquire, with the aircraft sensor 11, information such as position information of the own aircraft and position information of another aircraft, and also acquire information such as the weather information via the communicator 12. The controller 14 may store the acquired information in the memory 13. It is to be noted that the information to be acquired may be basically current information (information at the time of acquiring the information). However, when the information to be acquired includes information on future prediction, the information on the future prediction may be also acquired. The information on the future prediction may be, for example, traveling information of another aircraft, weather information, etc. supplied from a control station”, Paragraphs 42-43) indicating a spatial concentration (“FIGS. 5 to 6C illustrate the risks to the flight safety by density of dots (including a region without any dot), where higher density of dots indicates a higher risk. FIGS. 5 to 6C illustrate the influence range R of the hindrance H and the bad weather BW with solid lines for the sake of easy understanding”, Paragraph 63) of a drone-disabling instrument over a geographic area (“UAV 1 may fly within a region in which a hindrance is present”, Paragraph 26, “acquire information on movement of the hindrance such as fireworks and a flying body that is not under air traffic control such as a bird and a hang glider. However, providing the probability models 132 for the movement of );
generating a map data layer of a geographic database based on the spatial concentration (“Thereafter, referring to FIGS. 4A to 4C, the controller 14 creates a plurality of predictable scenarios F for each of times (step S2). The predictable scenarios F are each a predicted surrounding situation of the own aircraft in the future”, Paragraph 44, “referring to FIGS. 6A to 6C, the controller 14 may create a plurality of risk maps M corresponding to the respective predictable scenarios F created in step S2 (step S3). The risk map M may present, on the map data 131, a risk to flight safety (safety during the flight) of the UAV 1. Specifically, the controller 14 may read the map data 131 from the memory 13, and divide the read map data 131 into a plurality of cells in a matrix on a horizontal surface. For example, the controller 14 may divide the read map data 131 into a plurality of cells corresponding to respective squares that are arranged in a matrix and each have sides extending in a north-south direction and sides extending in a west-east direction. Further, the controller 14 may convert the risk in each of the cells into a numerical value on the basis of the predictable scenario F. Upon converting the risk into the numerical value, the controller 14 may also create a current risk map M on the basis of the surrounding information acquired in step S1. Thereafter, referring to FIG. 7, the controller 14 may integrate together all of the risk maps M for each of the times, and thereby ); and
providing the map data layer as an output (wherein the output of the integrated risk map/-s is/are to the flight path routing module; “Thereafter, the controller 14 may search a flight path from a current position of the own aircraft to a position of the predetermined destination, on the basis of the integrated risk maps MI created in step S4 (step S5). Specifically, the controller 14 may search an optimal flight path having the risk that is lowest, using the integrated risk maps MI that each integrate together the risk maps M for corresponding one of the times. As a method of searching the optimal flight path, a method such as A-Star algorithm may be used which is one of typical searching algorithms. Thereafter, the controller 14 may update the flight path of the UAV 1 with the searched optimal flight path”, Paragraphs 51-53).
Regarding Claim 2, Itabashi discloses the method of Claim 1, and Itabashi further discloses:
retrieving real-time data (“aircraft sensor 11 may include various sensors such as a sensor that detects a flight state of the UAV 1 and a sensor that ), historical data (“map data 131 may include comprehensive geographic information including terrain information and information on a utilization state of the land. Examples of the terrain information may include information on a mountain and a river. Examples of the information on the utilization state of the land may include information on a road, a railway, and a building. The memory 13 may store at least the map data 131 of a predetermined range including a flight region of the UAV 1”, Paragraph 33), or a combination thereof indicating the spatial concentration of the drone-disabling instrument (“FIGS. 5 to 6C illustrate the risks to the flight safety by density of dots (including a region without any dot), where higher density of dots indicates a higher risk. FIGS. 5 to 6C illustrate the influence range R of the hindrance H and the bad weather BW with solid lines for the sake of easy understanding”, Paragraph 63, “the present operation example is given referring to a case in which the UAV 1 flies in a region in the air with presence of a hindrance H, bad weather BW that makes the flight difficult, ), wherein the spatial concentration is based on the real-time data, the historical data, or a combination thereof (see citations above).
Regarding Claim 3, Itabashi discloses the method of Claim 1, and Itabashi further discloses:
routing an aerial drone over the geographic area based on the map data layer (“Thereafter, the controller 14 may search a flight path from a current position of the own aircraft to a position of the predetermined destination, on the basis of the integrated risk maps MI created in step S4 (step S5).”, Paragraph 51); and
creating a data model representing an effective range of the drone-disabling instrument, wherein the map data layer further includes the data model (“memory 13 may store the plurality of probability models 132 corresponding to a plurality of kinds of surrounding situations such as the traveling velocity of the hindrance and the weather. However, the memory 13 may store a plurality of probability models 132 for one kind of surrounding situation. To give an example, a probability of a sudden change in weather largely differs between fine weather and stormy weather. To address this difference, the probability model 132 related to the weather may include both the probability model 132 related to the fine weather and the probability model 132 related to the stormy weather. In this case, the optimal probability model 132 may be selected depending on the surrounding situation”, Paragraph 35, “An influence range R of the hindrance H may be stored in advance in the memory 13 as information on the hindrance”, Paragraph 58, “FIGS. 5 to 6C illustrate the influence range R of the hindrance H and the bad weather BW with solid lines for the sake of easy understanding”, Paragraph 63).
Regarding Claim 4, Itabashi discloses the method of Claim 3, and Itabashi further discloses that the routing of the aerial drone comprises:
“The flight path having the risk to the flight safety that is lowest may be thus searched”, Paragraph 66, “the operation example of the flight path setting apparatus 10 has been described referring to the example case in which the factors that may threaten the flight safety are the hindrance H and the bad weather BW. However, it is possible to take into consideration any other factor as long as a risk attributed to the factor is appropriately convertible into a numerical value. Examples of such factor may include a hindrance in the air such as volcanic ashes, a region into which a rocket or a balloon may fly from the ground, terrain, and a building”, Paragraph 77).
Regarding Claim 5, Itabashi discloses the method of Claim 4, and Itabashi further discloses:
wherein the spatial concentration includes real-time spatial concentration data (“information to be acquired may be basically current information (information at the time of acquiring the information)”, Paragraph 43), and
wherein the routing comprises calculating a real-time routing instruction based on the real-time spatial concentration data (“controller 14 may update the flight path of the UAV 1 with the searched optimal flight path”, Paragraph 53).
Regarding Claim 6, Itabashi discloses the method of Claim 5, and Itabashi further discloses:
wherein the real-time routing instruction is calculated by a local component of the aerial drone for real-time use by the aerial drone (“the description has been given referring to the example in which the flight path setting apparatus 10 is mounted on the UAV 1. However, the flight path setting apparatus according to one implementation of the present technology may be provided in a facility on the ground. Further, the flight path setting apparatus mounted on an aircraft and the flight path setting apparatus provided in a facility on the ground may perform a control in association with each other”, Paragraph 79).
Regarding Claim 7, Itabashi discloses the method of Claim 4, and Itabashi further discloses:
“The path searching unit may search for and set the travel path having the risk that is lowest on a basis of the integrated risk map created by the integration unit”, Paragraph 10, “controller 14 may search an optimal flight path having the risk that is lowest, using the integrated risk maps MI that each integrate together the risk maps M for corresponding one of the times. As a method of searching the optimal flight path, a method such as A-Star algorithm may be used which is one of typical searching algorithms”, Paragraph 52, “The flight path having the risk to the flight safety that is lowest may be thus searched”, Paragraph 66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi in view of Toda (JP 2020/079730, based on priority to JP 2018/212395, filed 12 Nov 18).
Regarding Claims 8-10, Itabashi discloses the method of Claim 3, and Itabashi further discloses that the drone-disabling instrument is configured to intercept the aerial drone, a payload of the aerial “factors that may threaten the flight safety are the hindrance H and the bad weather BW. However, it is possible to take into consideration any other factor as long as a risk attributed to the factor is appropriately convertible into a numerical value. Examples of such factor may include a hindrance in the air such as volcanic ashes, a region into which a rocket…may fly from the ground…”, Paragraph 77), but Itabashi remains silent regarding: wherein the data model further indicates a predicted damage level to the aerial drone, a payload of the drone, or a combination thereof that is calculated to be inflicted by the drone-disabling instrument, and wherein the routing is further based on the predicted damage level (per Claim 8) / wherein the aerial drone is a delivery drone (per Claim 9) / determining whether to instruct the aerial drone to complete a delivery in the geographic area based on the map data layer (per Claim 10).  However, these limitations are taught by Toda (“when the possibility estimation unit estimates that physical damage to the package may occur, the delivery route to the delivery destination of the delivery vehicle is reduced so that the physical damage to the package is further reduced. If changed, it is possible to suppress deterioration of the quality of luggage due to vibration during traveling”, Paragraph 8 of the translated foreign document, “navigation device 1 according to the present embodiment collects vibrations received by the delivery vehicle 30 as the delivery vehicle 30 travels, and associates information indicating the collected vibrations with road [route segment] data and stores the vibration collection processing in the external memory 13”, Paragraph 25 of the translated foreign document).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Itabashi so that the aerial drone (aka “vehicle”) is used for deliveries of one or more payloads and that the data model includes a predicted damage level to said payload of the delivery vehicle (as either being above an acceptable damage threshold or being below that acceptable damage threshold) and using that predicted damage level for the routing (if above that threshold the delivery vehicle will be refused to complete the delivery using the original route and a re-routing will occur to avoid whatever disturbances could otherwise cause .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itabashi in view of Zohar et al. (US 2010/0157056), herein “Zohar”.
Regarding Claim 11, Itabashi discloses the method of Claim 1, but Itabashi remains silent regarding the spatial concentration being determined based on at least one of: ownership data indicating a number of owners of the drone-disabling instrument in the geographic area; crime data indicating a number of crimes committed using the drone-disabling instrument in the geographic area; sales data indicating a number of sales of the drone-disabling instrument in the geographic area; and event data indicating a presence of or a number of events in which the drone-disabling instrument is used in the geographic area.  However, Zohar teaches a spatial concentration being determined based on event data indicating a presence of or a number of events in which the drone-disabling instrument is used in the geographic area (“a data fusion method and system which can be used to track and identify moving targets. Specifically, the present invention can be used to track and identify enemy vehicles on a battlefield”, Paragraph 68, “Typically, aircraft 56 and 58 are unmanned. Aircraft 54 may be…unmanned”, Paragraph 74, “subsystem 30 of aircraft 56 continues to track enemy vehicles 66, 68 and 70 and to transmit its estimated coordinates of enemy vehicles 66, 68 and 70 to GMTI subsystem 10 of aircraft 54…VMD subsystem 30 of aircraft 58 tracks enemy vehicle 72 and sends the associated subframe and estimated VMD track to GMTI subsystem 10 of aircraft 54”, Paragraphs 85-86, “the command and control center assigns more than one VMD subsystem 30 to track one or more targets. The aircraft bearing those VMD subsystems 30 fly to suitable vantage points for capturing images of the target(s) from several points of view. Using the resulting subframes of images of the target(s), from different respective points of view, in the procedure described above for ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Itabashi so that the spatial concentration is determined based on event data indicating a presence of or a number of events in which the drone-disabling instrument is used in the geographic area, as taught by Zohar, so that certain types of drone-disabling instruments (such as enemy “targets” that can be used to try to shoot/disable the drone) can be tracked in advance of any drone routing mission, and if necessary (i.e. when a risk threshold to the drone is exceeded due to the presence of one or more known drone-disabling instruments within proximity to the original planned mission route), the drone mission routing may be adjusted in an effort to avoid it/them, thus improving the likelihood of mission success and the likelihood of the drone not being damaged during the mission.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663